Title: To Thomas Jefferson from Martha Jefferson Carr, 3 December 1787
From: Carr, Martha Jefferson
To: Jefferson, Thomas



Dear Brother
Spring forest. Dec. 3d. 1787.

I have long wisht for an Opportunity of writing to you but since Mr. Madisons departure from this state I have been at a loss how to convey my letters untill he made me a polite and friendly offer to inclose them to him and put them into some post office. This method I shall take now as Peter is going down and can carry this.
Yours of July 25th. came to my hands in about two Months from the date and brought us the pleasing tideings of dear Pollys safe arrival and also of her health which I was very apprehensive would be Injured by her extreme grief at parting with Mrs. Eppes and the rest of that good family. With regard to that matter of Mr. Moores, upon his sending me a mesage that he had settled it with you I immediately looked into the accompt you mentioned but found nothing of it there. This awakened my susspition and I concluded that he would not settle, leave his Bond in our hands and take no voucher for the payment of the money. I therefore derected an attorney if he did not produce a Voucher to bring a sute. This was done and I was informed before the receipt of your last letter that a Judgment was obtained against him. The letter you mention to have written me before on that subject I have never had the pleasure of receiving. A S J left me last spring to make a charitable visit to Buck Island with a promise of being back in a few weeks. She was not as good as her word. I grew uneasy at the length of her stay, wrote letter after letter pressing her to return but to no  purpose. Towards the last of October I was surprised with the news of her Marriage with Mr. Hastings Marks. As he has been for some years an Inhabetent of Charlottsvile you may perhaps know him. I do not but what Information I have been able to get by hearsay I will give you. He is said to have led a very Irregular life, has little or no fortune but is very capable of book keeping and has been of late extremely industreous. I heard she had no intention of visiting me, poor Girl. I suppose she did not expect she could have my approbation to the step she had taken, but so far from my feeling aney resentment or not wishing for her society, I find compasion added to my tenderness for her. I have written affectionately to her and presst her to come and spend the winter with me but have not yet received an answer. I have lately seen Jack Carr from that neighbourhood. He tells me that Mr. Marks and Mr. Hudson Martain have sent a man to Kentuckey to build them houses and that they intend to set out for that place early in april.
The death of old Colo. A C. I suppose you have heard of. It is thought he has not left Effects eneugh to satisfy the demands of his crediters, and he has left behind him [a] Charector which his connections may well wish had been a blank. Our worthy Uncle of the Ness has suffered greatly by his duplicity, and in consiquence of being his securety, had last week an execution served on all the saleable property he possest, nothing excepted but his wareing apparel. Poor old Gentleman I feel for his destresses for before this misfortune his situation was rendered pityable by his beeing afflicted with the dead palsy. His Son Arche has recovered his health and is return’d just in time to be a witness to his Fathers sufferings. I hear that the humanity of the Sheriff Induced him to leave with him untill the day of Sail his cook and his favorite servant Lewis.
I wrote before Polly setout but had no opportunity of contriveing my letters down. I send them now as I have not time to repeat aney part of them at present, for though I have drawn out my letter to a great length I am obliged to write it just as I can ketch a few minuits at a time, for my poor Dabney requires allmost my constant attendence. He has been for six weeks Ill of a bilious fever and continues in a dangerous situation. Peter too has been on the brink of the grave this summer with the same fever but is now quite fat and hearty, thanks partly to the wholsom Air of your old neighbourhood. My sister Bolling has had the misfortune to loos her  youngest son for which loss I hear she is allmost worn out with grief. Polly Cary is lately married to a Mr. Peachy said to be welthy. The match was very agreeable to the old Gentleman and Ladie. I cannot make out to write to Patsey now but Inclose a letter I had written her sometime ago, pray apollogize for me, thank her for her Affectionate Epistle which accompanyed yours and give my love to her and dear little Poll. My girls desire their love to you and yours. I am Dear Brother with Sincerity Yours Affectionately

M Carr

